Citation Nr: 0820327	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-33 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a right eye disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The veteran had active military service in the US Air Force 
from March 1951 to November 1953.  He entered the military 
reserves in July 1955.  Leave and earning statements of 
record indicate that he was paid for inactive duty assemblies 
for the following dates in 1976:  January 17, 24; February 1, 
21, 22; March 8, 22, 27, 28; June 25, 27; July 8, 26; August 
23, 28, 29, 30; September 13, 25, 26; October 16, 17; 
November 20, 21; December 18, 19.  He was also paid for 
inactive duty assemblies on January 16 and 30, 1977.  He had 
intermittent active duty for training in 1977 and 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Cleveland, Ohio.  

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900 (2007), this case has been 
advanced on the Board's docket for good cause shown.

By way of background, service connection for a right eye 
condition was denied by the Board initially in November 1980, 
and applications to reopen the claim were denied by the Board 
in April 1983, July 1984, July 1989, August 1991, and May 
2000.  Following the August 1991 Board denial, the veteran 
appealed to the United States Court of Veterans Appeals (now 
known as the United States Court of Appeals for Veterans 
Claims) and hereinafter the Court.  In an April 1993 
Memorandum Decision, the Court affirmed the Board's August 
1993 decision that found that the veteran had not submitted 
new and material evidence sufficient to reopen his claim.  
The veteran's application to the Court for an en banc review 
was denied per curium in July 1993.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained by the VA.

2.  Service connection for a right eye disability was denied 
by a Board decision dated November 1980, and applications to 
reopen the claim were denied by the Board in April 1983, July 
1984, July 1989, August 1991, and May 2000.  The August 1991 
Board decision was upheld by the Court in April 1993.

3.  The evidence received subsequent to the November 1980 
Board action includes VA examination reports, written 
statements made by the veteran, and VA and private medical 
treatment records.  This evidence does not raise a reasonable 
possibility of substantiating the veteran's claim of service 
connection for a right eye disability.


CONCLUSIONS OF LAW

1.  The Board decision of November 1980 denying entitlement 
to service connection for a right eye disability is final.  
38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1980); 
currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2007).

2.  The Board decisions of April 1983, July 1984, July 1989, 
August 1991, and May 2000, which denied reopening of the 
veteran's claim of service connection for a right eye 
disability are final.  See 38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2007).

3.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a right eye 
disability has not been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a notification 
letter sent to him in February 2006 by the agency of original 
jurisdiction (AOJ).  The letter was issued prior to the 
initial AOJ decision.  This letter informed the appellant of 
what evidence was required to substantiate the claim, and of 
his, and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
various facilities the veteran has been treated, and those 
other records that the VA was made aware thereof.  As such, 
the VA obtained those records and they have been included in 
the claims folder, available for review.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records.

Under the law, an examination is not required in the context 
of new and material evidence claims.  38 C.F.R. 
§ 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 
(August 29, 2001).  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran did provide testimony before an RO 
hearing officer in November 2006.  During that hearing, the 
veteran recounted how his eye was injured and the treatment 
he received for it.  He further explained how the injury was 
perceived by the military service and the actions taken by 
the service in conjunction with his eye.  The appellant was 
given notice that the VA would help him obtain evidence but 
that it was up to the appellant to inform the VA of that 
evidence.  During the course of this appeal, the appellant 
and his various representatives have proffered documents and 
statements in support of the appellant's claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issue now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

The Board would add again that the various VCAA notification 
letters also have complied with the content requirements as 
established in Kent v. Nicholson, 20 Vet. App. 1 (2006).  For 
example, it advised him the claim was previously denied and 
explained what would constitute "new" and "material" 
evidence.  The veteran was informed that it was necessary to 
submit evidence showing that the veteran's loss of vision was 
incurred in or aggravated by his military service.  The 
February 2006 letter also included a statement of the fourth 
element that indicated the elements needed to establish the 
underlying claim of service connection.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing new and material evidence claims along 
with service connection claims.  He has been advised of the 
evidence considered in connection with his appeal and what 
information VA and the appellant would provide.  He has been 
told what the VA would do to assist him with his claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the appellant's claim.  
Thus, the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2006).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2006).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the veteran's claim to reopen the previously denied claims 
with respect to the issue involving the right eye disability 
was received after that date (January 11, 2006), those 
regulatory provisions do apply.

As noted above, the matter of the veteran's entitlement to 
service connection for a right eye disability has been the 
subject of an adverse prior final decision.  As a result, 
service connection for this disability may now be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).  Further, the Court has also held that 
in order to reopen a previously and finally disallowed claim 
there must be new and material evidence presented since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) 
(overruled on other grounds).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2007).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The Board initially denied service connection for a right eye 
disorder in November 1980.  At the time of the 1980 Board 
decision, the evidence consisted of service medical records, 
numerous lay statements from fellow reservists and others, 
records from private physicians, a report of a January 1980 
Reserve investigation, the veteran's testimony at a personal 
hearing at the RO, and a report of a VA RO field 
investigation dated in February 1979.  The Board found that 
that the veteran had no right eye disorder during his 1951-
1953 active duty, that he incurred a right eye retinal 
detachment in civilian life in 1975 (not while on inactive 
reserve duty), and that the preexisting right eye disorder 
was not aggravated during training periods with the Reserve.  
The veteran was notified of that decision but he did not 
request reconsideration or appeal the matter; hence, it 
became final.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 
(1980); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2007).

In an April 1983 decision, the Board held there was no new 
factual basis to find service connection for a right eye 
disorder, and denied service connection for the condition.  
Evidence not previously considered included additional 
private and VA medical records and statements, additional 
documentation concerning the service department investigation 
dated in January 1980, additional lay statements, and 
testimony from the veteran and his wife.

The Board issued another decision in July 1984.  The Board 
concluded that there was no new factual basis to find service 
connection for a right eye disorder, and denied service 
connection for the condition.  In that decision, evidence not 
previously considered included additional private and VA 
medical records and statements, additional service records 
including documentation concerning the January 1980 service 
department investigation, additional lay statements, an 
undated report of research concerning the veteran's right eye 
disability from a registered nurse, and testimony from the 
veteran at a Board hearing in December 1983.

In July 1989, the Board reviewed in detail all the evidence 
received since the 1984 Board decision and once again held 
there was no new factual basis to find service connection for 
a right eye disorder.  The evidence considered by the Board 
included private and VA medical and social service records, 
including various medical statements concerning the 
relationship between a claimed lifting injury during a period 
of inactive duty for training and the veteran's right eye 
disorder, a report a September 1986 insurance examination, 
and testimony by the veteran and his wife at the RO in 
October 1988.

Approximately two years later, in August 1991, the Board once 
again addressed whether the veteran has submitted new and 
material evidence in support of his claim.  And once again 
the Board denied the veteran's claim.  It was noted that the 
evidence added to record since the July 1989 Board decision 
consisted of a November 1989 statement from K. E. F., M.D. 
(hereinafter, "Dr. F"), and from M. McD., R.N., the 
additional testimony from the veteran and his wife at the RO 
in July 1990, and a statement from an acquaintance of the 
veteran concerning antagonism toward the veteran by Reserve 
personnel in 1979.  The veteran was notified of the Board's 
decision and he subsequently appealed to the Court asking 
that the Board's decision be overturned.  

The Court then issued a Memorandum Decision in April 1993.  
That decision upheld the 1991 Board decision.  The Court 
noted the additional evidence considered since the prior 
Board decision, and held the statement of Dr. F was not new 
because Dr. F had submitted several earlier statements that 
the veteran had suffered an exacerbation of his right eye 
condition in 1976 and that it was probable that lifting had 
caused aggravation of the eye condition.  The Court also said 
that the statement of Ms. McD was not new and material 
evidence.  It was noted the statement merely summarized the 
evidence that was previously before the Board when it 
rendered its previous decisions.  The Court added that Ms. 
McD, R.N., was not qualified to offer an expert opinion on 
the etiology of the veteran's right eye disorder.

Following the issuance of the Memorandum Decision, the 
veteran asked that the whole Court hear the veteran's case.  
In the July 1993 Court denial of the veteran's motion for an 
en banc review of the April 1993 Court Memorandum Decision, a 
concurring judge said he disagreed with the April 1993 
decision.  That judge found Dr. F's statement linking the 
veteran's right eye problems to service was not merely 
cumulative and he found that a registered nurse was qualified 
to offer an expert medical opinion.  The concurring judge 
however voted against an en banc review of the April 1993 
Court decision because he did not find that the veteran's 
claim presented a direct conflict with precedent opinions of 
the Court or involved a question of exceptional importance or 
unusual circumstances.

The veteran submitted another claim to reopen in April 1997.  
Evidence not previously before the Board included a VA 
optometrist report showing that there was retinal scarring 
and pigmentary aggregation in the right eye as previously 
noted.  The doctor opined that the veteran's right eye visual 
loss was due to macular scarring, presumably caused by a 
combination of residuals from central serous retinopathy and 
subretinal hemorrhages along with laser burns placed in an 
attempt to halt further bleeding into the retina.  The doctor 
found no evidence of active or progressive disease (i.e. 
histoplasmosis, toxoplasmosis, diabetic retinopathy, et 
cetera.)

Also included was an October 1997 VA eye examination which 
had diagnoses of pseudophakia of both eyes, amblyopia of the 
left eye, and macular scarring secondary to old serous 
maculopathy and laser treatment with secondarily decreased 
visual acuity.

The veteran testified at a Travel Board hearing at the RO in 
November 1998.  He objected to October 1997 VA doctor's 
statement concerning the etiology of his right eye condition 
and said that the opinion of the judge who wrote the July 
1993 Court concurring opinion was new and material evidence 
to support his claim.  He also complained of unfair treatment 
by VA personnel.

The Board subsequently issued a decision in May 2000.  The 
Board found that the statements and testimony presented by 
the veteran were repetitious of those previously presented 
before the Board.  It further concluded that the medical 
evidence presented merely noted the presence of a current 
disability and did not etiologically link the current right 
eye disability with the veteran's service.  The Board 
concluded that the medical evidence was cumulative in nature.  
Thus, the Board found that new and material evidence had not 
been submitted sufficient to reopen his claim.  Thus, the 
veteran's claim was denied.  

The veteran has once again come before the Board asking that 
his claim be reopened.  Since 2000, the veteran has submitted 
written statements, VA medical treatment records, and private 
medical records.  The veteran also provided testimony before 
a RO Hearing Officer.  Of note were two private medical 
statements accomplished in May 2006.  The first report 
discussed the treatment the veteran had received at the 
Cleveland Clinic and described his current symptoms and 
manifestations.  The letter did not provide an etiological 
statement concerning any of the conditions of the eyes from 
which the veteran is now suffering therefrom.  The second 
letter is from the veteran's ophthalmologist.  It also 
described previous treatment received by the veteran from the 
medical provider.  Moreover, the examiner provided a 
diagnosis and an estimated long-term prognosis.  

It was reported above that the veteran gave testimony before 
an RO Hearing Officer.  During that hearing, the veteran 
talked about how he perceived he injured his right eye.  He 
reported on his reserve unit's reaction to the injury and the 
treatment he had received for the condition since the 
purported accident.  He further spoke about how he believed 
that he had submitted new and material evidence sufficient to 
reopen his claim.  

One other letter that was provided was by Dr. F.  As detailed 
above, Dr. F has previously submitted evidence in support of 
the veteran's claim.  She penned another letter, dated 
December 2005, in which she described the veteran's treatment 
shortly after the purported incident in service.  She further 
stated that the veteran's right eye disability was directly 
related to his military service.  

Also submitted on behalf of the veteran are statements by his 
accredited representative.

This evidence is new.  It was not of record prior to the 
original Board Decision of November 1980.  In fact, these 
pieces of evidence were not of record prior to the last Board 
Decision of May 2000 that failed to reopen the veteran's 
claim.  Nevertheless, this evidence is not material because 
it does not substantiate a previously unestablished fact.  
The medical evidence does not conclude that the veteran's 
right eye disability was not found to be incurred in or 
aggravated by his military service.  The evidence provided is 
repetitive and cumulative in nature in that it has, in some 
form, been previously submitted and reviewed by the VA and 
the Board.  Hence, it is the conclusion of the Board that 
this evidence is not material because it does not relate to a 
previously unestablished fact necessary to substantiate the 
claim.

The veteran's accredited representative has argued that Dr. 
F, in her December 2005, at least insinuated that the 
veteran's current right eye disability is related to the 
veteran's military service.  However, the Board notes that 
Dr. F has provided nearly similar statements in the past and 
the information provided by her only repeats statements that 
she has previously given.  

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claims 
for service connection for a right eye disability is not 
reopened.







ORDER

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for a right eye disability 
has not been received, and the appeal is denied.



____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


